Appeal by defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered June 4,1982, convicting him of burglary in the second degree, criminal possession of stolen property in the third degree, and petit larceny, after a nonjury trial, and imposing sentence.
Judgment affirmed.
On this appeal defendant claims that his pretrial motion to suppress certain identification testimony was improperly denied. On review of the record, we find that the showup which occurred shortly after the burglary and near the scene of the crime was an appropriate procedure conducted in the interest of securing a prompt and reliable identification of the perpetrator (People v Love, 57 NY2d 1023; People v Holly, 106 AD2d 403; People v Mayers, 100 AD2d 558). Moreover, there was an independent basis for the in-court identification, as the complainant who made the identification observed the defendant during the perpetration of the crime in her bedroom and as he fled down the stairs exiting her home (see, People v Anderson, 107 AD2d 751; People v Mayers, supra). Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.